PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/205,546
Filing Date: 30 Nov 2018
Appellant(s): SCHNITTGER et al.



__________________
Mark P. Weichselbaum
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 10/07/2021 appealing from the office action mailed 5/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 5/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Arguments 
Appellant arguments filed 10/07/2021 have been fully considered but they are not persuasive with respect to 35 USC 101. The rejections are maintained. 
	 
35 USC 101

	Appellant argues on page 6

	In the first paragraph on page 8 of the Final Office Action, it is also stated that: "For example but for the language of graphical user interface and touch sensitive screen, the claims are merely checking for consistency with respect to a business workflow when a status of the workflow is changed with respect to manual intervention). From this statement, Appellants conclude that important claimed limitations have not been adequately considered when determining whether or not the claims define statutory subject matter under 35 USC section 101.
	Examiner respectfully disagrees. 

	The Examiner did a claim by claim analysis of each limitation when coming to the conclusion that the claim limitations fall under the abstract idea grouping of certain methods of organizing activities. The Examiner was merely pointing out an example of how the additional elements of graphical user interface and touch sensitive screen merely apply the abstract idea. In addition, on page 7-8 of the office action dated 5/28/2021, the Examiner clearly pointed to all claim limitations when determining that the claims fall under the abstract idea grouping of certain methods of organizing human activities since the claims deal with concepts of workflows, tasks, business modeling, sending warnings, and personnel. 

	Appellant argues on page 8-9 
	
	Appellants believe it is clear that steps c)-e3), which are copied above, of claim 1 do not fall under any of the concepts categorizing "methods of organizing human activity”. The steps, which are copied above, of claim 1 are not fundamental economic principles or practices. Nor are they commercial or legal interactions. Moreover, those steps do not manage personal behavior or relationships or interactions between people. The steps do not relate to social activities or teaching. Nor do the steps relate to following rules or instructions since there is nothing instructing the user to behave in a certain manner.
	


The claim limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of workflows, tasks, business modeling, sending warnings and personnel. (See Appellant’s specification para 0006 and 0025). The Appellant’s drawings (figures 1-5) also show user activities being done with respect to tasks. It is clear that the claims fall under the abstract idea grouping of certain methods of organizing human activates (i.e. mitigating risk, business relations and managing personal relationships or interactions between people). It is clear that these claims limitations are geared to managing tasks, machines, and personnel. 

In addition, the Examiner clearly stated that claim limitations deal with mitigating risk, but the Appellant failed to address this statement in their arguments. The Appellant’s specification also talks about the risks of error when dealing with workflows, para 0011 states (The invention helps to prevent erroneous human control-5- 2017P22305decisions for manufacturing workflows. Such errors could be very costly or even dangerous, or at least result in a considerable loss of time and material.) 

Appellant argues on page 10 

Under the analysis specified by MPEP 2106.04(d) Ill, Appellants assert that an improvement to this technical field results from indicating by warning messages whether the algorithm has identified a violation of the logical criteria. This improvement has already been discussed above.

Examiner respectfully disagrees. 

It is unclear how determining warning message provides an improvement.  The claimed invention deals with the business problem of minimizing errors with respect to workflows. In addition, the Appellant’s specification (See para 0001-0008) talks about inconsistent workflows with respect to manual intervention. Managing workflows for errors is clearly a business problem. A technical problem for example is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set key frames and setting those key frames. 
In addition, providing a warning message is something that can be done through a manual process when a user determines a violation of the logical criteria as seen in step g of the claims. There are examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality such as iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application 


Appellant argues on page 10

As already discussed above, correcting the discrepancy with the logical criteria results in an improvement to the manufacturing and process industry since, due to correcting the discrepancy with the logical criteria, manual interventions can now be made without leading to "serious consequences for the manufacturing workflow"

Examiner respectfully disagrees. 
It is unclear how correcting a discrepancy provides an improvement because correcting a discrepancy provides a business solution to a business problem in the manufacturing a process industry. The claimed invention deals with the business problem of minimizing errors with respect to workflows. In addition, the Appellant’s specification (See para 0001-0008) talks about inconsistent workflows with respect to manual intervention. Managing workflows for errors is clearly a business problem. A technical problem for example is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each key frame, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/MUSTAFA IQBAL/Examiner, Art Unit 3683     
                                                                                                                                                                                                 

Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.